Citation Nr: 1139976	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to January 1971.  Service in the Republic of Vietnam and the award of the Combat Infantry Badge is of record.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in the October 2009 Informal Hearing Presentation, the Veteran's representative characterized the issue on appeal as involving "new and material evidence", implying that the Veteran's claim was previously denied in an unappealed rating decision.  After a thorough review of the Veteran's claims file, the Board finds that no such prior final denial exists, and the claim will be reviewed on a de novo basis.  

Since the Veteran filed his initial claim for service connection for PTSD in October 2004, he has been diagnosed with PTSD and depression.  The United States Court of Appeals for Veteran's Claims (the Court) held, in the specific context of mental disorders, that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where multiple mental disorders, and/or disparate diagnoses are involved.  Accordingly, the Board is expanding the issue on appeal at this time, as reflected on the title page of this decision, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include PTSD and depression as instructed by the Court in Clemons.  

This claim was previously remanded by the Board in November 2009 for further evidentiary development.  The Veteran's claim has been returned to the Board for appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board observes that service connection claims for PTSD have a distinct developmental procedure.  According to VA regulations, entitlement to service connection for PTSD requires that three elements be present:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in service stressors. See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

As noted by the Board in the November 2009 Remand, the Veteran has been diagnosed with PTSD and depression; however, the evidence of such diagnoses is tenuous.  VA examination reports dated August 2006 and September 2008 failed to diagnose PTSD or depression, stating specifically that the Veteran did not meet the criteria for a PTSD diagnosis as outlined in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and the Veteran denied ever having experiencing depression or anxiety.  See the August 2006 and September 2008 VA examination reports.  On the contrary, the Veteran's treating psychologist, H.K.O., Ph.D. provided diagnoses of severe depression and PTSD, specifically stating Veteran does meet the DSM-IV criteria for a PTSD diagnosis.  See December 2007 and February 2008 letters from H.K.O, Ph.D., respectively.  

The record is therefore replete with multiple, inconsistent and incomplete psychiatric diagnoses.  The only consistent diagnosis is that of alcohol dependence, for which service connection cannot be granted by law.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011); see also VAOPGPREC 2-97 (January 16, 1997) (no compensation shall be paid if a disability is the result of the Veteran's own willful misconduct, including the abuse of alcohol or drugs).  Moreover, section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a Veteran's own alcohol or drug abuse.

While the exact nature of the Veteran's acquired psychiatric disability is unclear, the Veteran has been diagnosed with PTSD and depression, and element (1) is arguably met.  

With respect to element (2), as noted in the Introduction, the Veteran has been awarded the Combat Infantry Badge for his service in the Republic of Vietnam.  The Veteran recounted several stressor events during the August 2006 VA examination, to include participation in multiple firefights and searching for "booby traps" and "gun caches" while patrolling the jungle in the Republic of Vietnam.  In light of the Veteran's receipt of the Combat Infantry Badge, the Board finds that the Veteran did engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b) (West 2002), and his stressors are, therefore corroborated.  Accordingly, element (2) has been met to that extent.  

In light of above, the Board remanded the Veteran's claim in November 2009 and instructed that the RO/AMC should request that the Veteran identify and provide a completed release to obtain any records concerning treatment for an acquired psychiatric disorder, to specifically include those from H.K.O., Ph.D.  It was also instructed that the Veteran was to be afforded a VA examination to determine the nature of the Veteran's acquired psychiatric disorder and obtain an etiological opinion.  

In a January 2010 letter, the AMC requested that the Veteran identify any outstanding treatment records and provided him with a release to complete and submit.  In February 2010, the AMC sent the Veteran another letter which informed him that he was being afforded a VA examination in connection with his claim and further explained the potential consequences for failing to report for such an examination.  

The Veteran did not respond to the January 2010 letter and failed to report for a March 2010 VA examination.  Although the AMC rescheduled the VA examination, the Veteran again failed to report for such in April 2010.  In August 2010, sent a letter to an alternative address (obtained through the Social Security Administration (SSA)) and provided him with another medical release form to complete and submit.  The August 2010 letter was returned to the AMC with a stamp which indicated that "no such number" existed.  In September 2010, the AMC resent the August 2010 letter and accompanying form to the original address of record for the Veteran.  The Board notes that the AMC verified that the Veteran receives his non-service connected pension payments at this address.  See a January 2011 deferred rating decision.  Again, the Veteran failed to respond.  

The Board concludes that the Veteran should be scheduled for another VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The Veteran is reminded that the Court has firmly held that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  In other words, failure to report to any future VA examinations may cause the Veteran's claim to be denied.  

Finally, the Board observes that, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor, amending 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which relates to the Veteran's "fear of hostile military or terrorist activity."  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.  

Although the Veteran's reported stressors are presumed to be corroborated because of his receipt of the Combat Infantry Badge and the provisions of 38 U.S.C.A. § 1154(b), since this claim is being remanded for other reasons, the Board concludes that the RO/AMC must provide the Veteran with notice of the updated version of 38 C.F.R. § 3.304(f).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (remand is required when the record reflects that the Veteran has not been provided adequate notice under the VCAA and the Board is without authority to do so).  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC must provide the Veteran with complete notice with regard to his claim, to specifically include the amended version of 38 C.F.R. § 3.304(f), effective July 13, 2010.  

2.  The RO/AMC should contact the Veteran and ask that he identify all private treatment records pertaining to mental health treatment provided to him, to include all such records from H.K.O., Ph.D.  After the Veteran identifies these records and submits an appropriately completed release, any records so identified must be obtained and associated with the Veteran's VA claims file.  

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  Thereafter, the RO/AMC should arrange for the Veteran to be accorded an examination by a VA psychiatrist, who should ascertain whether any acquired psychiatric disorder, to include PTSD and depression is currently manifested.  If an acquired psychiatric disorder is diagnosed, the examiner should provide an opinion, with supporting rationale, as to the relationship, if any, between the Veteran's diagnosed acquired psychiatric disorder and his period of service, to include consideration of his verified in-service stressors.  A report should be prepared and associated with the Veteran's claims file.  The complete rationale for all opinions expressed should be fully explained.  

5.  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures. 

7.  Thereafter, the RO/AMC should consider all of the evidence of record and re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is again advised that failure to appear for VA examinations could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2011).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


